O’Brien, J.,
concurs in part and dissents in part and votes to reverse the judgment and grant the petition in its entirety, with the following memorandum:
I disagree with the majority’s conclusion that the settlement *428agreement should be disclosed in a redacted form. The disciplinary charges against Dr. Horowitz which he neither admitted nor denied are not protected from disclosure under the Freedom of Information Law (Public Officers Law art 6) (hereinafter FOIL). Accordingly, I would reverse the judgment, grant the petition, and direct the respondent agency to disclose the settlement agreement in its entirety.
The School District denied the petitioner access to the settlement agreement based on two exemptions in the Public Officers Law. The School District claimed that (1) the agreement constituted nonfinal intra-agency or inter-agency materials (see, Public Officers Law § 87 [2] [g] [iii]) and (2) disclosure would constitute an unwarranted invasion of personal privacy because the agreement constituted an employment history (see, Public Officers Law § 87 [2] [b]; § 89 [2] [b] [i]). The Supreme Court, in upholding the School District’s decision, determined that the settlement agreement was an employment record and that disclosure of the disciplinary charges would constitute an unwarranted invasion of personal privacy contrary to the intent of Education Law § 3020-a and Public Officers Law § 89 (2) (see, Matter of LaRocca v Board of Educ., 159 Misc 2d 90). I conclude that the settlement agreement is not exempt from disclosure on any of these grounds.
The exemption for intra-agency or inter-agency materials is inapplicable as that term applies to " 'deliberative material,’ i.e., communications exchanged for discussion purposes not constituting final policy decisions” (Matter of Russo v Nassau County Community Coll., 81 NY2d 690, 699; see also, Matter of Xerox Corp. v Town of Webster, 65 NY2d 131). The respondents contend that the settlement agreement was nonfinal because the Board of Education’s withdrawal of the charges, based on that agreement, was without prejudice to renewal of those charges if Dr. Horowitz failed to abide by the terms of the settlement. This contention is unpersuasive. The settlement agreement was for all practical purposes a final determination of the charges against Dr. Horowitz, not merely a predecisional document (cf., Matter of Elentuck v Green, 202 AD2d 425).
The settlement agreement is not exempt from disclosure under the privacy protection accorded to employment histories, even though it contains facts concerning Dr. Horowitz’ employment (see, e.g., Matter of Capital Newspapers Div. v Burns, 67 NY2d 562 ["Lost Time Report” in police officer’s personnel record was not an employment history]). A FOIL exemption should be given its "natural and obvious meaning” consistent with the legislative intent and policy underlying the statute (Matter *429of Hanig v State of New York Dept. of Motor Vehicles, 79 NY2d 106, 110). Charges of misconduct and the disposition of such charges by an employee’s current employer do not constitute an employment history as that term is commonly understood (see, e.g., Matter of Anonymous v Board of Educ., 162 Misc 2d 300 [terms of settlement of charges of misconduct against teacher did not constitute employment history protected from disclosure under Public Officers Law § 89 (2) (b) (i)]). Moreover, the purpose of FOIL is to provide citizens with the means to obtain information about the day-to-day functioning of government and to provide a tool for exposing waste, negligence, and abuse on the part of government officers (see, Matter of Capital Newspapers Div. v Burns, supra, at 566; see also, Matter of Fink v Lefkowitz, 47 NY2d 567, 571). The disclosure of employee disciplinary determinations is consistent with that purpose (see, e.g., Matter of Powhida v City of Albany, 147 AD2d 236 [disclosure of police department’s response to officer’s misconduct contributed to general public’s evaluation of the agency]). Certainly the general public has an interest in how a school board responds to allegations of misconduct made against an educator.
Although the School District relies on the specific privacy exemption for employment histories, it is noted that FOIL also includes a more general "unwarranted invasion of personal privacy” exemption which applies to the disclosure of information of a personal nature when disclosure would result in personal and economic hardship and such information is not relevant to the work of the agency maintaining it (see, Public Officers Law § 89 [2] [b] [iv]; Matter of Gannett Co. v County of Monroe, 45 NY2d 954). This exemption does not apply to the case at bar, however, as employee discipline is clearly relevant to the work of the School District (see, e.g., Matter of Buffalo News v Buffalo Mun. Hous. Auth., 163 AD2d 830 [employee disciplinary files, including charges, agency determination of charges, and penalty imposed, should be disclosed under FOIL]).
Finally, the confidentiality provisions in Education Law § 3020-a do not preclude disclosure of the settlement agreement. Public Officers Law § 87 (2) (a) provides that access to records may be denied if they are specifically exempted from disclosure by a State statute. An express statement of confidentiality is not required in the statute to establish an exemption under FOIL but a "clear legislative intent to establish and preserve confidentiality” must be shown (Matter of Farbman & Sons v New York City Health & Hosps. Corp., 62 NY2d 75, 81).
*430Education Law § 3020-a evinces a legislative intent to preserve confidentiality only while a disciplinary proceeding is pending and, once a final determination is reached, to maintain confidentiality only as to those charges of which the educator has been acquitted. Pursuant to Education Law § 3020-a (2) (a), disciplinary charges are voted on in executive session by the school board. The educator has the right to determine whether the disciplinary hearing shall be public or private (Education Law § 3020-a [3] [c] [i]). Pursuant to Education Law § 3020-a (4) (b), those charges of which the educator has been acquitted must be expunged from the employment record. Education Law § 3020-a, however, does not include any provision with respect to the confidentiality of the final disposition of charges when there has not been an acquittal (see, Matter of Anonymous v Board of Educ., supra, 162 Misc 2d 300 [Education Law § 3020-a does not exempt from disclosure negotiated settlement of misconduct charges against teacher]).
The respondents’ assurance to Dr. Horowitz that the agreement would remain confidential does not affect the applicability of any exemption under FOIL (see, e.g., Matter of Washington Post Co. v New York State Ins. Dept., 61 NY2d 557). In order to deny access, the School District must establish that the settlement agreement "falls squarely within the ambit of one of [the] statutory exemptions” (Matter of Fink v Lefkowitz, supra, 47 NY2d, at 571), which it has failed to do. Moreover, the School District may not, by private agreement, limit the public’s right to access to records which are otherwise subject to disclosure under FOIL (see, e.g., Matter of Anonymous v Board of Educ., supra, 162 Misc 2d 300 [an agreement to keep secret that to which public has a right of access under FOIL unenforceable as against public policy]).
My colleagues, in redacting substantial portions of the settlement agreement, rely on Public Officers Law § 89 (2) (a), which permits an agency to withhold or delete from "records otherwise available”, information which would constitute an unwarranted invasion of personal privacy (Matter of Short v Board of Mgrs., 57 NY2d 399, 405). However, for the reasons previously stated, I do not agree that the privacy exemption applies to any portion of the settlement agreement. Although disclosure of the charges might cause some embarrassment, that is an insufficient basis under FOIL to deny disclosure.
I recognize that this result may be unfair to Dr. Horowitz, who gave up his right to a confidential hearing on the charges and to the remedy of expungement of those charges of which he was acquitted, based in part on the assurance that the agree*431ment, and. the substance of the charges, would remain confidential. However, whether Dr. Horowitz has any potential remedy in this regard is not an issue raised in this proceeding. [See, 159 Misc 2d 90.]